Title: From Benjamin Franklin to John Morgan, 16 August 1762
From: Franklin, Benjamin
To: Morgan, John


Dear Sir
Portsmouth, Augt. 16. 1762
I ought before now to have acknowledg’d the Receipt of a Letter from you after your Arrival in Scotland. It gave me a good deal of Pleasure to hear you were well receiv’d there, and that you conceiv’d your being there would prove advantageous to you. I have not now your Letter before me, or should answer it more particularly. I am just departing for America, waiting here only for a Wind. I wish you a prosperous Completion of your Studies, and in due time a happy Return to your Native Country, where if I can be of the least Service to you, I shall be glad of the Occasion. Being, with much Esteem, Your affectionate Friend and humble Servant
B Franklin
Present my Respects and best wishes to Mr. Russel, and Mr. McGowan when you see them. My Son stays a little longer in England.
Dr Morgan.
 Addressed: To / Mr. John Morgan / Edinburgh
Endorsed: from B: Franklin Esqr Portsmouth Augst. 16. 1762.
